Citation Nr: 1826799	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-38 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability, to include arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1980 to June 1995 and from August 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a left knee disability, to include a diagnosis of arthritis.  He indicated in his April 2012 correspondence to support his claim that, before his deployment to Iraq, he had two physicals that did not show issues with his left knee.  However, he contends that in April 2008 he injured his left knee while conducting a two-hour combat action, which is the cause of his current left knee arthritis.

Service treatment records (STRs) reveal that, in August 1982, the Veteran noted cramps in his legs only; however, STRs are silent for treatment or diagnoses of a left knee disability.  The Veteran contends that he injured his knee during combat action in Iraq in which he was running and shooting and fell.  He reported that he was seen briefly by medical personnel, his knee was wrapped, and he was instructed to follow up with the physician assistant (PA) when he returned to base.  The Veteran noted that he followed up with the PA and later visited VA.

Because the Veteran engaged in combat with the enemy, evidence of a left-knee injury in the STRs is not required, either for the Board or for a VA examiner.  The purpose of the combat presumption is to relieve veterans of the burden of assembling such records, given that they typically do not survive combat.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012).  

The finding that the Veteran engaged in combat is significant because a combat veteran can use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C. § 1154(b)).  See also 38 C.F.R. § 3.304(d).

Based on the Veteran's satisfactory lay evidence, an in-service left-knee injury from falling during combat action has therefore been established.  

Post-service treatment records reveal that, twice in May 2008, the Veteran was seen by physicians, and he reported issues with his knee began in Iraq.  

The Veteran was afforded VA examination in October 2012, which diagnosed left knee arthritis.  The Veteran reported that, during deployment to Iraq, he injured his left knee in a three-hour shoot out in Iraq.  He noted that it started in a neighborhood and they pursued an insurgent to a railroad yard, where he fell and twisted his left knee.  The Veteran noted that he saw medics and believes that they documented the consultation and provided a sick-call sheet.  The examiner opined that the Veteran's condition was less likely than not incurred in service.  The examiner reasoned that the Veteran's weight was documented as 241 pounds in 1997 and 333 pounds in 2008, at the same time of the claimed injury.  The examiner noted that, according to medical records, the Veteran was issued a knee brace in July 2010, which helped him tremendously; however, at that point the Veteran lost so much weight that the brace no longer fit him.  Also, the Veteran did not have further knee pain and had no reason to wear the brace.  

The October 2012 examiner did not consider the Veteran's lay statements, and did not provide rationale for his reasoning.  As such, the VA examination is inadequate with respect to his left knee disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Also, as the Veteran's lay statements concerning an in-service event have been acknowledged, a new opinion is needed regarding a nexus between the Veteran's current arthritis and his in-service knee injury during combat.  The Board finds that the issue must be returned for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion regarding the Veteran's left knee.  The need for an examination is left to the determination of the examining individual.  The claims file should be provided for review.

The examiner is asked to offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability began in service, or is otherwise the result of a disease or injury in service, to include falling and injuring his left knee during April 2008 combat action?  

In addressing the question, the examiner must accept the Veteran's assertions of his in-service injury as true; and consider the two May 2008 medical notations that discuss left knee issues since his time in Iraq.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




